                      Case 2:14-cr-00143-JCM-PAL Document 71 Filed 10/26/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7     UNITED STATES OF AMERICA,                             Case No. 2:14-CR-143 JCM (PAL)
                 8                                           Plaintiff(s),                    ORDER
                 9               v.
               10      RALPH ALEXANDER MEDINA,
               11                                          Defendant(s).
               12
               13            Presently before the court is defendant Ralph Medina’s motion to plead guilty. (ECF No.
               14     66).
               15            Before counsel was appointed, defendant moved pro se to plead guilty to his petition for
               16     revocation without any knowledge of its contents. (Id.). This court granted defendant’s motion
               17     for appointment of counsel and requested counsel’s supplementation of defendant’s instant
               18     request. (ECF No. 68). Defendant’s counsel requests that this court strike his pro se motion. (ECF
               19     No. 70). This court concurs with counsel’s reasoning and interpretation of defendant’s pro se
               20     request:
               21
                                      While Mr. Medina had not been appointed counsel at the time he
               22                     filed his Motion to Plead Guilty, Mr. Medina is now represented by
                                      counsel. Undersigned counsel requests this Court strike ECF No. 66
               23                     as Mr. Medina is now represented by counsel and cannot file pro se
                                      motions pursuant to local rule IA 11-6. Mr. Medina requested
               24                     appointment of counsel on the same day he filed the Motion to Plead
                                      Guilty pro se. Mr. Medina did not want to represent himself and as
               25                     such the Court should strike his pro se motion.

               26     ...

               27     ...

               28     ...

James C. Mahan
U.S. District Judge
                      Case 2:14-cr-00143-JCM-PAL Document 71 Filed 10/26/20 Page 2 of 2



                1                     Further, Mr. Medina does not have a copy of the petition against him
                                      and has not made an initial appearance. Mr. Medina cannot admit
                2                     the allegations against him without receiving a copy of the petition
                                      and reviewing it with counsel. Mr. Medina is requesting the
                3                     government file a writ to have him appear via video for an initial
                                      appearance in this matter.
                4
                      (Id.).
                5
                               In the interests of justice and judicial economy, this court hereby strikes defendant’s motion
                6
                      to plead guilty. (ECF No. 66).
                7
                               Accordingly,
                8
                               IT IS SO ORDERED.
                9
                               DATED October 26, 2020.
              10
                                                                      __________________________________________
              11                                                      UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
